        Case 5:19-cv-00018-OLG Document 1 Filed 01/10/19 Page 1 of 19



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                          SAN ANTONIO DIVISION

THE STATE OF SOUTH CAROLINA,                           §
by and through THE SOUTH CAROLINA                      §
COMMISSION FOR THE BLIND,                              §
For itself and on behalf of Donald Johnson,            §
and DONALD JOHNSON,                                    §
                                                       §
             Plaintiffs,                               §
                                                       §
v.                                                     §               5:19-cv-18
                                                             Case No.: ___________
                                                       §
THE UNITED STATES OF AMERICA,                          §
by and through the HONORABLE PATRICK                   §
SHANAHAN, Acting Secretary of Defense; the             §
HONORABLE MARK ESPER, Secretary                        §
of the Army; and CONTRACTING OFFICER                   §
(Attention: GARY L. STEVENS), for ARMY                 §
SOLICITATION No. W9124J-17-R-0054                      §
                                                       §
             Defendants.                               §

     VERIFIED COMPLAINT FOR TEMPORARY RESTRAINING ORDER
                    AND INJUNCTIVE RELIEF

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

      NOW COME Plaintiffs, the STATE OF SOUTH CAROLINA, by and through the South

Carolina Commission for the Blind, for itself and on behalf of Donald Johnson, and

Donald Johnson (collectively “Plaintiffs” or “South Carolina”) and file this Complaint for

Temporary Restraining Order and Injunctive Relief seeking to enjoin Defendant, THE

UNITED STATES OF AMERICA, from proceeding with any actions under Solicitation No.

W9124J-17-R-0054 for full food service at Fort Jackson, Columbia, South Carolina, until

such time as the arbitration proceeding initiated by South Carolina pursuant to the
           Case 5:19-cv-00018-OLG Document 1 Filed 01/10/19 Page 2 of 19



Randolph-Sheppard Act, 20 U.S.C. § 107 et seq. (the “Act” or “RSA”) is concluded.

      The parties have conferred and counsel has been informed by the Department of

Justice that due to the partial government shutdown, scheduling a hearing will be more

difficult. If Defendant will not award the contract to a party other than Plaintiff in the

interim, Plaintiff can accommodate Defendant’s schedule and will request a hearing on its

motion for temporary restraining order during the week of January 14, 2019.

      In support of this Complaint, Plaintiffs respectfully show the following:

                                          I.
                                       PARTIES

      1.       Plaintiff, the STATE OF SOUTH CAROLINA, by and through the South

Carolina Commission for the Blind (“South Carolina”), is a South Carolina state agency

and the State Licensing A gency (“SLA”) under the Randolph-Sheppard Act, 20 U.S.C.

§§ 107 et seq. (the “Act”) and its implementing regulations. Plaintiff Donald Johnson is

the licensed blind vendor currently operating the Fort Jackson contract.

      2.       Defendant, the UNITED STATES OF AMERICA, is acting by and through the

Honorable Patrick Shanahan, Acting Secretary of Defense, and the Honorable Mark

Esper, Secretary of the Army. Secretaries Shanahan and Esper, are acting by and

through Gary L. Stevens, the Contracting Officer assigned to this procurement.

Secretaries Shanahan and Esper may be served with a copy of the summons and the

instant Complaint upon the United States Attorney General at Washington, District of

Columbia via certified mail and delivering same to the United States Attorney for the




                                            2
             Case 5:19-cv-00018-OLG Document 1 Filed 01/10/19 Page 3 of 19



District of South Carolina. The Contracting Officer, Gary L. Stevens, can be served at

Ft. Sam Houston, 2205 Infantry Post Road, JBSA Fort Sam Houston, TX 78234.

                                           II.
                                      JURISDICTION

        3.       As recently affirmed by the Tenth Circuit, jurisdiction is proper in this

Court under 28 U.S.C. §§ 1346, 1331 (arising from the Randolph-Sheppard Vending

Facility Act, 20 U.S.C. §§ 107 et seq.) and 5 U.S.C. §§ 701 et seq. (judicial review

of federal agency action). See Kansas v. SourceAmerica, 874 F.3d 1226, 1251 (10th

Cir. 2017). Additionally, this Court has jurisdiction under the All Writs Act, which

empowers the federal courts to “issue all writs necessary or appropriate in aid of their

respective jurisdictions and agreeable to the usages and principles of law.” 28 U.S.C. §

1651.

        4.       Although South Carolina has initiated an arbitration proceeding against

Defendant pursuant to the Act, this arbitration does not act as a bar to this Court’s

jurisdiction over the issues presented in this Complaint. See Kentucky v. United States,

ex rel. Hagel, 759 F.3d 588, 597-599 (6th Cir. 2014) (finding that completing arbitration

under the RSA is not a jurisdictional prerequisite). Additionally, failure to complete the

arbitration before the filing of this Complaint is not a jurisdictional prerequisite either. Id.

at 599-600.

        5.       Venue is proper in this district pursuant to 28 U.S.C. § 1391 in that a

substantial part of the events giving rise to this action occurred in the Western District

of Texas. Specifically, the Contracting Officer for the contract at issue, Gary L. Stevens,



                                               3
            Case 5:19-cv-00018-OLG Document 1 Filed 01/10/19 Page 4 of 19



is located at Ft. Sam Houston, 2205 Infantry Post Road, JBSA Fort Sam Houston, TX

78234.

                                        III.
                                 NATURE OF THE CASE

       6.       The Randolph-Sheppard Vending Facility Act, 20 U.S.C. §§ 107 et seq.

(“RSA”) was passed by Congress to provide blind persons with gainful employment

and to enlarge their economic opportunities. See 20 U.S.C. §§ 107(a)(describing the

RSA’s purpose and authorization).        Pursuant to the Act, federal agencies have an

affirmative obligation to establish vending facilities for blind licensees on all federal

property to the extent the facilities would not adversely affect the interests of the United

States. Id. at § 107(b).

       7.       In furtherance of these objectives, Congress mandated that priority be given

to the appropriate State licensing agency and its licensed blind vendor on all contracts for

cafeteria operation services on Federal property, including full food services at Fort

Jackson. See 20 U.S.C. §§ 107(b).

       8.       South Carolina Commission for the Blind (SCCB) is the incumbent

contractor for the full food services contract at Fort Jackson. Donald Johnson is the blind

vendor, licensed by SCCB and assigned to operate the contract at Fort Jackson.

       9.       Defendants issued Solicitation No. W9124J-17-R-0054 (the “Solicitation”)

to replace the existing full food services contract at Fort Jackson.   SCCB responded to

the Solicitation. Pursuant to the Act, if the bid of SCCB is judged by Defendants to be

within the competitive range, the contract should be awarded to SCCB unless somehow



                                              4
         Case 5:19-cv-00018-OLG Document 1 Filed 01/10/19 Page 5 of 19



the award of the contract to SCCB would adversely affect the interests of the United

States. On December 21, 2018, SCCB was informed by the contracting officer, Gary L.

Stevens, that SCCB’s proposal was acceptable and included in the competitive range. A

copy of the competitive range determination is attached to this Complaint as Exhibit A.

       10.    The Solicitation defines Competitive Range to mean the proposal is

reasonably priced. The Solicitation provides that it is subject to the RSA and if SCCB is

determined to be within the competitive range, then SCCB will be afforded the priority

under the Randolph-Sheppard Act as implemented by the Army in AR210-25.

       11.    As the incumbent contractor, there is no question that SCCB has the

capacity to operate this particular cafeteria contract, and as the bid price for the

Solicitation is less than the current costs of providing comparable services in the current

contract, there is no question that the reasonable costs found by the Army in SCCB’s

proposal for the new contract are comparable to the reasonable costs incurred by the

Army to currently feed the troops at Fort Jackson under the current contract. However,

the Army has informed SCCB that the reason the contract has not been awarded yet is

because the Army would like SCCB to further reduce its price below the reasonable cost

which SCCB currently proposes. It is a violation of the Act to require South Carolina to

reduce its bid below a reasonable cost in order to secure the contract.

       12.    On information and belief, the Army has not, and cannot justify its refusal

to make award to other than SCCB by determining that such award would adversely

affect the interests of the United States. Additionally, the Army has not solicited nor

secured the determination of the Department of Education that such an award would


                                             5
         Case 5:19-cv-00018-OLG Document 1 Filed 01/10/19 Page 6 of 19



adversely affect the interests of the United States as required by the Act. As such, the

Randolph-Sheppard Act requires the award of the Full Food Services Contract at Fort

Jackson to SCCB.

       13.      The Act provides that if SCCB determines that Defendants are failing to

comply with the provisions of the Act, SCCB may file a complaint for arbitration with

the Secretary of Education. By letter dated January 7, 2019, SCCB initiated its complaint

for arbitration challenging the Defendants’ failure to award the Randolph-Sheppard

contract at Fort Jackson despite SCCB having submitted a bid within the competitive

range. A copy of the letter initiating the arbitration process is attached to this Complaint

as Exhibit B.

       14.      With this Complaint, South Carolina seeks to enjoin Defendants from

awarding the Fort Jackson contract to other than SCCB until the arbitration proceeding is

concluded.

                                   IV.
                   FACTUAL AND PROCEDURAL BACKGROUND

A.     Randolph-Sheppard Act.

       15.      The Randolph-Sheppard Vending Facility Act, 20 U.S.C. §§ 107 et seq.

was passed by Congress to provide blind persons with gainful employment and to

enlarge their economic opportunities. The Secretary of the United States Department of

Education is the federal agency charged with implementing the RSA and ensuring that

all executive agencies comply with same. See 20 U.S.C. § 107a(a).




                                             6
         Case 5:19-cv-00018-OLG Document 1 Filed 01/10/19 Page 7 of 19



       16.    Pursuant to the RSA, federal agencies have an affirmative obligation to

establish vending facilities for blind licensees on all federal property, such as the military

dining facilities on Fort Jackson, to the extent the Randolph-Sheppard facilities would not

adversely affect the interests of the United States. See 20 U.S.C. § 107(b).

       17.    Under the Act, each state has a State licensing agency appointed to

establish vending facility programs for the blind, including training and licensing

qualified vendors to manage cafeteria operation services on Federal property. 20

U.S.C. § 107a(b). The State licensing agency for South Carolina is SCCB.

       18.    The Act allows Defendants to directly negotiate with SCCB for dining

facilities contracts without competitive procurement. If direct negotiations are not

conducted, then the Act requires Defendants to conduct a solicitation pursuant to the

competitive provisions of the Act to determine if the operations can be provided at a

reasonable cost with food of a high quality when compared to that currently provided.

See 34 C.F.R. §§ 395.33(a); (d).

       19.    If the SLA provides a proposal judged to be within a competitive range,

then the executive agency must award the contract to the SLA, subject to the limited

exception that the award would not adversely affect the interests of the United States.

See 34 C.F.R. §§ 395.33(b); see also Army Regulation 210-25. This means that the SLA

must know how to perform the contract and that the price is reasonable, i.e., within the

competitive range. The Army has already determined that SCCB’s proposal provides a

reasonable cost within the competitive range.        The Army has also determined that

SCCB’s proposal is technically acceptable, and as the incumbent contractor, there is no


                                              7
         Case 5:19-cv-00018-OLG Document 1 Filed 01/10/19 Page 8 of 19



question that SCCB has the capacity to operate this particular cafeteria contract. It is a

violation of the Act to deny the award of a contract when the SLA can perform the

contract at a reasonable cost.

       20.    Additionally, the Army cannot eliminate SCCB from the contract award

unless it receives the approval of the Secretary of Education that such award would be

adverse to the interests of the United States.     See 20 U.S.C. § 107(b); 34 C.F.R.

§ 395.33(a). In the end, it is the Secretary of Education who ultimately determines that

such award would be adverse to the interests of the United States. The Army was

required to consult the Secretary of Education on the Act’s priority, but it did not. Now

that South Carolina has initiated arbitration, this determination will be made by the

arbitration panel.

B.     Solicitation.

       21.    Defendants issued a procurement for full food services at Fort Jackson

under the Solicitation. SCCB is the incumbent contractor at Fort Jackson for these food

services. It responded to the Solicitation, and on December 21, 2018 was informed by

the contracting officer, Gary L. Stevens, that SCCB’s proposal was determined to be

acceptable and was included in the competitive range. However, Defendants have not

awarded the Fort Jackson contract to SCCB.

C.     Arbitration Demand.

       22.    By letter dated January 7, 2019, SCCB initiated the required arbitration by

filing a request for arbitration with the United States Department of Education,

Rehabilitation Services Administration.      This initial arbitration demand challenged


                                             8
         Case 5:19-cv-00018-OLG Document 1 Filed 01/10/19 Page 9 of 19



Defendants’ failure to award the full food services at Fort Jackson despite the

determination that SCCB’s proposal was acceptable and within the competitive range.

                                            V.
                                       COUNT I:
                 South Carolina is Entitled to Injunctive Relief Based on
             Clear and Prejudicial Violations of the Randolph-Sheppard Act.

       23.     South Carolina is entitled to injunctive relief enjoining Defendants from

proceeding with the follow-on procurement while the arbitration is pending before the

Department of Education.

       24.     In deciding whether to grant a temporary restraining order and preliminary

injunction, the Court considers four factors: (1) the plaintiff’s likelihood of success on the

merits; (2) whether the plaintiff may suffer irreparable harm absent the injunction; (3)

whether granting the injunction will cause harm to others; and (4) the impact of an

injunction upon the public interest. Fish v. Kobach, 840 F.3d 710, 723 (10th Cir. 2016);

Petrella v. Brownback, 787 F.3d 1242, 1257 (10th Cir. 2015); Att’y Gen. of Oklahoma v.

Tyson Foods, Inc., 565 F.3d 769, 776 (10th Cir. 2009). No single factor is dispositive.

Trial courts are to balance the four factors and not consider them prerequisites to the

issuance of a temporary restraining order or preliminary injunction.

       25.     A plaintiff “may be protected against future harm not yet realized through a

prospective injunction.” M. D. by Stukenberg v. Abbott, 18-40057, -- F.3d --, 2018 WL

5077784, at *10 (5th Cir. Oct. 18, 2018) (citing Helling v. McKinney, 509 U.S. 25, 33

(1993) (stating that “[i]t would be odd to deny an injunction to inmates who plainly

proved an unsafe, life-threatening condition in their prison on the ground that nothing yet



                                              9
        Case 5:19-cv-00018-OLG Document 1 Filed 01/10/19 Page 10 of 19



had happened to them[,]” and “a remedy for unsafe conditions need not await a tragic

event”); Hoptowit v. Spellman, 753 F.2d 779, 783–84 (9th Cir. 1985); Gates v. Collier,

501 F.2d 1291, 1304 (5th Cir. 1974)). It is “not necessary that a wrongful act have been

actually committed before a court of equity will interfere, since if this were required it

would in most cases defeat the very purpose for which the relief is sought, by allowing

the commission of the act that the complainant seeks to restrain.” 43A C.J.S. Injunctions

§ 49. Federal district courts have authority to enjoin future conduct when the facts show

that a "future breach is threatened" or there is conduct that "indicates future

noncompliance" with a controlling rule or standard. Westmoreland Coal Co., Inc. v. Intl.

Union, United Mine Workers of Am., 910 F.2d 130, 138 (4th Cir. 1990); accord

Restatement (Second) of Torts § 933 (1979) (injunction may issue where there is “action

or inaction that, under the circumstances, shows that there is a dangerous probability that

[the defendant] will commit a tort”).

       1.     South Carolina is Likely to Succeed on the Merits of the Arbitration.

       26.    South Carolina is likely to prevail on the merits of the arbitration. The

violations of the Randolph-Sheppard Act are clear and are proven by a careful reading of

the Solicitation and the undisputed actions of the Defendants.

              a.     Improper failure to award contract.

       27.    SCCB was entitled to the award of the food service contract at Fort Jackson

when its proposal was found to be acceptable, reasonably priced, and within the

competitive range. Defendants’ failure to award SCCB the contract is a violation of the

Act.


                                            10
        Case 5:19-cv-00018-OLG Document 1 Filed 01/10/19 Page 11 of 19



       28.    The Solicitation defines Competitive Range to mean the proposal is

reasonably priced. The Solicitation provides that it is subject to the RSA and if SCCB is

determined to be within the competitive range, then SCCB will be afforded the priority

under the Randolph-Sheppard Act as implemented by the Army in AR210-25.

       29.    AR210-25 is the Army’s implementation of the RSA and provides in

pertinent part:

       6. Requirements and operating procedures

       b.(1)(b) If the State Licensing Agency submits a proposal and it is within
       the competitive range established by the Contracting Officer, the Contract
       will be awarded to the State Licensing Agency except as provided in
       subparagraph (c), below.

       (c) The Contracting Officer may award to other than the State Licensing
       Agency when the onsite official determines that award to the State
       Licensing Agency would adversely affect the interests of the United States
       and the Secretary, DE approves the determination, or with the onsite
       official determined [after conferring with the appropriate Army
       departments] and the Secretary, DE agrees, that the blind vendor did not
       have the capacity to operate a cafeteria in such a manner as to provide food
       service at a comparable cost and of comparable high quality to that
       available from other providers of cafeteria services.

       30.    SCCB obviously has the capacity to operate this cafeteria in such a manner

as to provide food services at a comparable cost and comparable high quality because it

has done so for years. As the incumbent contractor, its proposed high quality service is

comparable to that which it has provided for years.

       31.    The Army regulations incorporated into this Solicitation closely follow the

Randolph-Sheppard Act and its implementing regulations. 20 U.S.C. § 107d-3(e) states:




                                           11
        Case 5:19-cv-00018-OLG Document 1 Filed 01/10/19 Page 12 of 19



       (e) Regulations establishing priority for operation of cafeterias:

       The Secretary, through the Commissioner [of the Rehabilitation Service
       Administration], shall prescribe regulations to establish a priority for
       operation of cafeterias on federal property by blind licensees when he
       determines, on an individual basis and after consultation with the head of
       the appropriate installation, that such operation can be provided at a
       reasonable cost with food of a high quality comparable to that currently
       provided to employees, whether by contract of otherwise.

       32.    Pursuant to not only the Act, but the Army’s own regulations, SCCB’s

proposal was judged by the Army to have a reasonable cost and its proposal was deemed

acceptable and in the competitive range. The Army is not allowed to demand a price less

than the reasonable price proposed by SCCB. Because the contracting officer found

SCCB’s proposal to be acceptable, SCCB satisfied the criteria of AR 210-25 6.b.(1)(b),

which triggered an obligation of the contracting officer to either award the contract to the

SCCB or obtain the Secretary of Education’s concurrence that one of the exceptions

applies. The contracting officer has done neither.

       33.    The failure to award the Fort Jackson contract to SCCB is a violation of the

Act. For this reason alone, SCCB is likely to prevail on the merits at the Arbitration.

              b.     Failure to properly consult with the Secretary of Education as
                     required by the RSA and its implementing regulations.

       34.    The regulation promulgated pursuant to 20 U.S.C. § 107d-3(e) to establish

this statutory priority for blind licensees is 34 C.F.R. § 395.33(a) which states, in relevant

part, as follows:

       Section 395.33. Operation of Cafeterias by Blind Vendors.

       (a) Priority and operation of cafeterias by blind vendors on federal property
       shall be afforded when the Secretary determines, on an individual basis,
       and after consultation with the appropriate property managing department,

                                             12
        Case 5:19-cv-00018-OLG Document 1 Filed 01/10/19 Page 13 of 19



      agency or instrumentality, that such operation can be provided at a
      reasonable cost, with food of a high quality comparable to that currently
      provided employees, whether by contract of otherwise.

      35.    The Act provides that any limitations on the operation of an existing

cafeteria by SCCB must be based on a finding that such continued operation would

adversely affect the interest of the Unites States. 20 U.S.C. § 107(b)(2). Whether such a

limitation is necessary must be reviewed and resolved solely by the Secretary of

Education, not the procuring agency which only serves in an advisory role.

      36.    Here, Defendants did not provide a written justification nor secure a

determination by the Secretary of Education to justify its failure to award the new full

food service contract at Fort Jackson to SCCB. This is a violation of the Randolph-

Sheppard Act. For this reason also, South Carolina will be successful on the merits.

      2.     South Carolina and its Blind Vendor will Suffer Irreparable Harm if the
             Injunction is not Issued.

      37.    South Carolina will be irreparably harmed should Defendants proceed with

this procurement before South Carolina has an opportunity to pursue its arbitration rights

under the RSA. The full food service contract at Fort Jackson represents the only

significant source of revenue for South Carolina’s blind vendor, Donald Johnson. It is his

only business.

      38.    Sovereign immunity bars an award to South Carolina for monetary

damages for a violation of the RSA. Therefore, South Carolina has no recourse if it is not

able to enjoin Defendants from proceeding with this procurement pending the outcome of




                                           13
        Case 5:19-cv-00018-OLG Document 1 Filed 01/10/19 Page 14 of 19



the arbitration. Kansas v. SourceAmerica, 874 F.3d 1226, 1251 (10th Cir. 2017);

Kentucky v. United States, ex rel. Hagel, 759 F.3d 588, 599-600 (6th Cir. 2014).

       39.   Additionally, South Carolina will suffer irreparable harm that cannot be

compensated in money damages should Defendants proceed with this procurement before

the DOE arbitration proceeding is concluded. Should the procurement proceed, SCCB

will lose its status as the incumbent contractor and will also lose a substantial number of

team members from its team of workers currently performing under the incumbent

contract. Loss of incumbent status constitutes irreparable harm.

       40.   SCCB will also suffer irreparable harm by being denied the contract

priority right that Congress established for it under the RSA. The denial of this right

cannot be fully compensated by money damages. Furthermore, public policy favors

economic stability and opportunities for the blind, matters not otherwise compensable by

monetary damages.

       41.   Such loss of profit from a lost opportunity to obtain a federal contract

because of wrongful Government action by itself is sufficient to constitute irreparable

harm. Hospital Klean of Texas, Inc. v. United States, 65 Fed. Ct. 618, 627 (2005). In

Kansas v. United States, 171 F.supp. 3d 1145, 1155, 1157 (D. Kansas 2016), the blind

manager’s loss of his job was considered to constitute irreparable harm.           Because

“adequate compensatory or other corrective relief” will not be available, this factor

weighs toward a finding of irreparable harm. Id. at 1157, quoting Virginia Petroleum

Jobbers Ass’n v. Federal Power Comm’n, 259 F.2d 921, 925 (D.C. Cir. 1958).




                                            14
         Case 5:19-cv-00018-OLG Document 1 Filed 01/10/19 Page 15 of 19



       3.      Granting the injunction will not cause harm to others.

       42.     There will not be substantial harm to Defendants or others during the time a

temporary restraining order and preliminary injunction is in effect. SCCB can and will

continue to provide all required full food services at Fort Jackson until such time as the

DOE arbitration concludes and will do so under the terms of the incumbent contract.

       43.     This does not prejudice Defendants or require that Defendants violate other

procurement laws since the Act expressly permits Defendants to enter into direct

negotiations with SCCB for continued services, if necessary. See 34 C.F.R. § 395.33(d).

       4.      Impact of an injunction upon the public interest.

       44.     The impact on the public’s interest is adverse only if a preliminary

injunction is not issued. During the time an injunction is in place, the immediate “public”,

that is, Defendants, will continue to receive the same full food services from South

Carolina that it currently receives. Benefits to the wider public would continue to be

served during the time an injunction is in effect, as the purposes of the Randolph-

Sheppard Act to provide gainful employment for qualified blind vendors would continue

to be fulfilled.

       45.     Furthermore, the public interest is met by allowing South Carolina the time

necessary to resolve its dispute with Defendants through the arbitration procedure

mandated by Congress under the RSA. Here, the only effect of granting a temporary

restraining order and preliminary injunction will be to preserve the status quo pending the

outcome of the arbitration with Defendants. Thus, all the equities and other relevant

factors weigh heavily in favor of granting the requested injunction. South Carolina has


                                            15
        Case 5:19-cv-00018-OLG Document 1 Filed 01/10/19 Page 16 of 19



everything to lose if this relief is not granted, but Defendants will lose nothing if an

injunction is granted.

       46.    For the foregoing reasons, South Carolina respectfully submits that no bond

or security is necessary for a Temporary Restraining Order and Preliminary Injunction to

issue and requests that such requirement under Fed. R. Civ. Proc. 65(c) be waived.

                                       COUNT II:
                                      All Writs Act.

       47.    Plaintiffs alternatively seek a preliminary injunction under the All Writs

Act. See V.N.A. of Greater Tift Cty., Inc. v. Heckler, 711 F.2d 1020 (10th Cir. 1983).

The All Writs Act empowers the federal courts to “issue all writs necessary or

appropriate in aid of their respective jurisdictions and agreeable to the usages and

principles of law.” 28 U.S.C. § 1651. This expansive grant of authority includes a

“limited judicial power to preserve the court’s jurisdiction or maintain the status quo by

injunction pending review of an agency’s action through prescribed channels.” Arrow

Transp. Co., 372 U.S. at 671 n. 22, 83 S. Ct. 984.

       48.    This Court has jurisdiction to hear the appeal of the arbitration panel’s

decision or a final agency action under Chapter 7 of Title 5 pursuant to 20 U.S.C. § 107d-

2. An injunction is necessary to preserve this Court’s jurisdiction and to maintain the

status quo so irreparable harm is not suffered by South Carolina pending the decision of

the arbitration panel.

       49.    In order to justify the exercise of jurisdiction under the All Writs Act, the

plaintiff must “make a showing of irreparable injury sufficient in kind and degree to



                                            16
        Case 5:19-cv-00018-OLG Document 1 Filed 01/10/19 Page 17 of 19



override these factors cutting against the general availability of preliminary injunctions . .

. .” Sampson v. Murray, 415 U.S. 61, 83-84, 94 S. Ct. 937, 39 L. Ed. 2d 166 (1974).

“The proper analysis adjusts the standard requirements for the requested preliminary

injunction in light of (1) whether refusal to grant the injunction will defeat the court's

review jurisdiction and (2) whether Congress intended to permit or to preclude a status

quo injunction.” V.N.A. of Greater Tift Cty., Inc., 711 F.2d 1020, 1029 (11th Cir. 1983),

cert. denied, 466 U.S. 936, 104 S. Ct. 1908, 80 L. Ed. 2d 457 (1984).

       50.    As alleged in Paragraphs 22-45, South Carolina and the SCCB will suffer

irreparable harm if an injunction is not entered to maintain the status quo pending

arbitration. Accordingly, Plaintiffs request injunctive relief under the All Writs Act.

                                           VI.
                                         PRAYER

       Plaintiffs pray that an expedited hearing be held on this request for a temporary

restraining order and preliminary injunction and that this Court issue an injunction which:

       1.     enjoins Defendants, its agencies and departments, from continuing
              with the ongoing procurement activity identified in Solicitation No.
              W9124J-17-R-0054, including the receipt of proposals, evaluation of
              any proposals submitted in response to Solicitation No. W9124J-17-
              R-0054, or making any contract award in connection with the
              Solicitation until such time as the DOE arbitration proceeding
              required by the Act is concluded, or SCCB is awarded the contract;
              and

       2.     Plaintiffs also request such other relief as this Court deems just and
              appropriate.




                                             17
         Case 5:19-cv-00018-OLG Document 1 Filed 01/10/19 Page 18 of 19



Dated:    January 10, 2019

                                     Respectfully Submitted,

                                     /s/ Peter A. Nolan
                                     Peter A. Nolan
                                     Texas Bar No. 15062600
                                     Winstead PC
                                     401 Congress Avenue, Suite 2100
                                     Austin, TX 78701
                                     (512) 370-2800 F: (512) 370-2850
                                     pnolan@winstead.com
                                     Attorney-In-Charge

Of Counsel:
Peter E. Strenkowski
Texas Bar No. 24075127
Winstead PC
401 Congress Avenue, Suite 2100
Austin, TX 78701
(512) 370-2800 F: (512) 370-2850
pstrenkowski@winstead.com


                                     ATTORNEYS FOR PLAINTIFFS, THE
                                     STATE OF SOUTH CAROLINA, by and
                                     through THE SOUTH CAROLINA
                                     COMMISSION FOR THE BLIND, and
                                     DONALD JOHNSON




                                       18
Case 5:19-cv-00018-OLG Document 1 Filed 01/10/19 Page 19 of 19
